                                                  Case 2:19-cv-00499-JAD-DJA Document 1 Filed 03/22/19 Page 1 of 6



                                             1   Adam P. Segal, Esq.
                                                 Nevada Bar No. 6120
                                             2   Bryce C. Loveland
                                                 Nevada Bar No. 10132
                                             3   Christopher M. Humes, Esq.
                                                 Nevada Bar No. 12782
                                             4   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                 100 North City Parkway, Suite 1600
                                             5   Las Vegas, Nevada 89106-4614
                                                 Telephone: (702) 382-2101
                                             6   Facsimile: (702) 382-8135
                                                 Email: asegal@bhfs.com
                                             7   Email: bcloveland@bhfs.com
                                                 Email: chumes@bhfs.com
                                             8
                                                 Attorneys for Plaintiff Nevada Resort Association-
                                             9   International Alliance of Theatrical Stage Employees
                                                 and Moving Picture Machine Operators of the United
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                            10   States and Canada Local 720 Pension Trust
    100 North City Parkway, Suite 1600




                                            11
        Las Vegas, NV 89106-4614




                                                                            UNITED STATES DISTRICT COURT
                                            12
              702.382.2101




                                                                                   DISTRICT OF NEVADA
                                            13

                                            14
                                                 NEVADA RESORT ASSOCIATION –                    CASE NO.:
                                            15   INTERNATIONAL ALLIANCE OF
                                                 THEATRICAL STAGE EMPLOYEES
                                            16   AND MOVING PICTURE MACHINE
                                                 OPERATORS OF THE UNITED STATES
                                            17   AND CANADA LOCAL 720 PENSION
                                                 TRUST,                                         COMPLAINT
                                            18
                                                                                Plaintiff,
                                            19
                                                 vs.
                                            20
                                                 JB VIVA VEGAS, L.P.,
                                            21
                                                                                Defendant.
                                            22

                                            23   Plaintiff alleges:

                                            24              1.   The Nevada Resort Association-International Alliance of Theatrical Stage

                                            25   Employees and Moving Picture Machine Operators of the United States and Canada Local 720

                                            26   Pension Trust (the “Plan”) brings this action pursuant to 29 U.S.C. § 1401(b)(2) of the Employee

                                            27   Retirement Income Security Act of 1974, as amended (“ERISA”), and pursuant to the

                                            28   Multiemployer Pension Plan Amendments Act of 1980 (“MPPAA”), to modify a final arbitration
                                                 19035194                                       1
                                                                                       Case 2:19-cv-00499-JAD-DJA Document 1 Filed 03/22/19 Page 2 of 6



                                                                                  1   award (“Arbitration Award”) by arbitrator John E. Sands (“the Arbitrator”), dated March 19,

                                                                                  2   2019. See Ex. 1 (Arbitration Award).

                                                                                  3              2.   The Arbitration Award held that JB Viva Vegas, L.P. (“JB”) does not owe the Plan

                                                                                  4   withdrawal liability because of the “entertainment industry” exception to liability. The Plan seeks

                                                                                  5   a judgment or order that modifies the Arbitration Award, in order to correct multiple erroneous

                                                                                  6   conclusions of fact and law, and enter judgment instead in favor of the Plan.

                                                                                  7                                    JURISDICTION AND VENUE
                                                                                                 3.   This Court has subject matter jurisdiction over this action pursuant to 29 U.S.C.
                                                                                  8
                                                                                      § 1132, 29 U.S.C. § 1401(b)(2) and § 1451(c).
                                                                                  9
                                                                                                 4.   Venue is proper in this Court pursuant to 29 U.S.C. § 1451(d), because the Plan is
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                      administered in Las Vegas, Nevada.
                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                                                                  PARTIES
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                                 5.   The Plan is an “employee benefit pension plan” as defined in 29 U.S.C. § 1002(2);
                                                                                 13
                                                                                      and a “multiemployer plan” as defined in 29 U.S.C. §§ 1002(37) and 1301(a)(3).
                                                                                 14
                                                                                                 6.   JB is a Nevada limited partnership with its principal executive office located at
                                                                                 15
                                                                                      311 East 43rd St., New York, New York, and is an employer within the meaning of 29 U.S.C.
                                                                                 16
                                                                                      § 1002(5).
                                                                                 17
                                                                                                            FACTUAL AND PROCEDURAL BACKGROUND
                                                                                 18
                                                                                                 7.   JB was signatory to a collective bargaining agreement that required JB to make
                                                                                 19
                                                                                      employee benefit contributions to the Plan, beginning in approximately April 2008. Ex. 2
                                                                                 20
                                                                                      (Excerpts of CBA), at Art. 9.
                                                                                 21
                                                                                                 8.   An employer, like JB, must pay its pro rata share of unfunded liability if and when
                                                                                 22
                                                                                      it withdraws from a union pension plan, like the Plan (29 U.S.C. § 1383(a)), but may escape
                                                                                 23
                                                                                      withdrawal liability if it is a temporary entertainment employer contributing to an entertainment
                                                                                 24
                                                                                      plan on the date of its withdrawal. See 29 U.S.C. § 1383(c).
                                                                                 25
                                                                                                 9.   While the Plan had, historically, primarily covered employees in the entertainment
                                                                                 26
                                                                                      industry, the growth of convention work caused the Plan to lose its status as an entertainment plan
                                                                                 27
                                                                                      at least by 2010, as determined by the Plan’s Trustees pursuant to an audit performed in August
                                                                                 28
                                                                                      19035194                                         2
                                                                                       Case 2:19-cv-00499-JAD-DJA Document 1 Filed 03/22/19 Page 3 of 6



                                                                                  1   2013. Ex. 3 (Albach and Cook Aff’ds). The Plan thereafter acknowledged the loss of its

                                                                                  2   entertainment plan status in the April 1, 2014, restatement of the Plan. Ex. 4 (Excerpts of 2014

                                                                                  3   Plan Document), at § 15.13. Following even more losses of entertainment work (closure of Lion

                                                                                  4   King and Phantom shows), the Plan’s status is confirmed to this day by the sworn affidavit of a

                                                                                  5   current Trustee. Ex. 5 (Menzel Aff’d), at 2 ¶ 12. There is no contrary evidence in the record.

                                                                                  6              10.   Concurrently, the Plan’s Trustees amended the Plan, effective July 11, 2011,

                                                                                  7   pursuant to 29 U.S.C. § 1383(c)(4) (the “Amendment”) and approval from the federal agency

                                                                                  8   with sole authority to do so, the “PBGC,” to limit application of the entertainment industry

                                                                                  9   exception (should the Plan be, at any time, an entertainment plan), to small, temporary employers.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Ex. 6 (Amendment); Ex. 7 (PBGC Approval).

                                                                                 11              11.   On May 20, 2016, JB filed a declaratory judgment action in the District of Nevada
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   against the Plan, seeking an order that the Amendment violated ERISA. See J. B. Viva Vegas,
                                                      702.382.2101




                                                                                 13   L.P. v. Nevada Resort Association - IATSE Retirement Local 720 Pension Plan, Case No. 2:16-

                                                                                 14   cv-01130-APG-NJK (D. Nev. May 20, 2016).

                                                                                 15              12.   On September 18, 2016, JB withdrew from the Plan, as defined in 29 U.S.C.

                                                                                 16   § 1383. On September 22, 2016, the Plan sent a demand to JB for withdrawal liability in the

                                                                                 17   amount of $913,315. Ex. 8 (Withdrawal Liability Demand).

                                                                                 18              13.   On October 18, 2017, the Parties filed motions for summary judgment, in which

                                                                                 19   the Plan reiterated its determinations that the entertainment industry exception did not apply to JB

                                                                                 20   because the Plan is not an entertainment plan, and JB was not a temporary employer under the

                                                                                 21   Amendment or the law. The court granted the Plan’s Motion for Summary Judgment and ruled

                                                                                 22   that the dispute must be arbitrated pursuant to MPPAA.

                                                                                 23              14.   Under 29 U.S.C. § 1401(a)(3)(A), the Trustees’ determinations that the Plan is not

                                                                                 24   an entertainment plan and that the entertainment exception did not apply to JB are “presumed

                                                                                 25   correct unless the party contesting the determination shows by a preponderance of evidence that

                                                                                 26   the determination was unreasonable or clearly erroneous,” and thus, the burden of proof lies

                                                                                 27   solely upon JB. Concrete Pipe & Products of Cal., Inc. v. Construction Laborers Pension Trust

                                                                                 28   for Southern Cal., 508 U.S. 602, 629 (1993).
                                                                                      19035194                                         3
                                                                                       Case 2:19-cv-00499-JAD-DJA Document 1 Filed 03/22/19 Page 4 of 6



                                                                                  1          15.     During the arbitration, JB conducted no discovery, called no witnesses, and

                                                                                  2   presented no evidence. The Parties submitted briefs and response briefs to the Arbitrator, in

                                                                                  3   which the Plan reiterated its determinations that the entertainment industry exception did not

                                                                                  4   apply to JB because the Plan is not an entertainment plan, and JB was not a temporary employer

                                                                                  5   under the Amendment or the law.

                                                                                  6          16.     On March 20, 2019, the Arbitrator issued the Arbitration Award, in which he

                                                                                  7   speculated that the Plan might have transformed back into an entertainment plan at some point in

                                                                                  8   time, displaced the PBGC’s approval of the Amendment with his own disapproval, gave weight

                                                                                  9   to JB’s subjective expectation that it could use the entertainment exception to escape liability,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   and, with respect to all the Plan’s contrary determinations throughout this case, placed the burden

                                                                                 11   of proof on the Plan instead of JB.
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12                                     SOLE CAUSE OF ACTION
                                                      702.382.2101




                                                                                 13          17.     The Plan seeks a modification of the Arbitration Award due to its clear errors of

                                                                                 14   fact and law. The errors of fact and law include, but are not limited to:

                                                                                 15          18.     The Arbitration Award applies the entertainment industry exception to withdrawal

                                                                                 16   liability, in favor of JB, without a threshold factual finding that the Plan is an entertainment plan,

                                                                                 17   which is a mandatory requirement for application of that exception. 29 U.S.C. 1383(c)(1). The

                                                                                 18   only evidence in the record shows that the Plan is not an entertainment industry plan, and was not

                                                                                 19   on the date of JB’s withdrawal.

                                                                                 20          19.     The Arbitration Award erroneously places the burden of proof on the Plan to show

                                                                                 21   that it did not transform back into an entertainment plan as of the date of JB’s withdrawal,

                                                                                 22   contrary to the binding applicable law. 29 U.S.C. § 1401(a)(3)(A); Concrete Pipe & Products of

                                                                                 23   Cal., Inc. v. Construction Laborers Pension Trust for Southern Cal., 508 U.S. 602, 629 (1993).

                                                                                 24          20.     The Arbitration Award erroneously fails to require JB to sustain its burden of

                                                                                 25   proof on any issue in the case, or even acknowledge the applicable burden of proof or how it was

                                                                                 26   satisfied by JB.

                                                                                 27          21.     The Arbitration Award erroneously applies the entertainment industry exception to

                                                                                 28   time periods other than the date of JB’s withdrawal. 29 U.S.C. § 1383(c).
                                                                                      19035194                                        4
                                                                                       Case 2:19-cv-00499-JAD-DJA Document 1 Filed 03/22/19 Page 5 of 6



                                                                                  1              22.   The Arbitration Award erroneously relies on JB’s subjective expectations as to

                                                                                  2   whether it could benefit from the entertainment industry exception, which is not a valid element

                                                                                  3   of the test or relevant to its application. See id.

                                                                                  4              23.   The Arbitration Award erroneously limits the Plan’s authority to adopt the

                                                                                  5   Amendment, under 29 U.S.C. § 1383(c)(4), to any group or class of employers, as if that

                                                                                  6   authority was derived instead from 29 U.S.C. § 1383(c)(3) (limiting the PBGC, but not plans, to a

                                                                                  7   defined list of employer groups and classes).

                                                                                  8              24.   The Arbitration Award erroneously determined that any employer whose

                                                                                  9   operations close down is “temporary” for purposes of the entertainment industry exception,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   disregarding the Trustees’ one-year limitation in the Amendment, and in effect, removing any

                                                                                 11   significance of the word “temporary” from the statute, inasmuch as all businesses eventually
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   close down.
                                                      702.382.2101




                                                                                 13              25.   The Arbitration Award erroneously displaces the PBGC’s exclusive authority to

                                                                                 14   approve or disapprove entertainment exception limitations.

                                                                                 15              26.   The Plan therefore seeks judicial review of the Arbitration Award due to the above

                                                                                 16   clear errors of fact and law, among others that will be fully briefed at such time as the Court

                                                                                 17   determines, and requests an Order modifying the Arbitration Award correcting these errors, and

                                                                                 18   finding that (1) the Plan’s Amendment is valid under ERISA and MPPAA; (2) the Plan is not an

                                                                                 19   entertainment plan to which the Entertainment Exception might apply; and (3) JB is not the short-

                                                                                 20   term entertainment employer that is contemplated by the Entertainment Exception.

                                                                                 21   ///

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28   ///
                                                                                      19035194                                              5
                                                                                       Case 2:19-cv-00499-JAD-DJA Document 1 Filed 03/22/19 Page 6 of 6



                                                                                  1              WHEREFORE, the Plan prays for the following relief:

                                                                                  2              1.    An Order from this Court modifying the Arbitration Award to correct its erroneous

                                                                                  3   conclusions of fact and law, and entering judgment in favor of the Plan;

                                                                                  4              3.    For the Plan’s reasonable attorney’s fees and costs;

                                                                                  5              4.    For other equitable relief as provided by ERISA and MPPAA; and

                                                                                  6              5.    For any other relief the Court deems appropriate.

                                                                                  7

                                                                                  8
                                                                                      Dated this 22nd day of March, 2019.          BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                  9
                                                                                                                                    /s/ Christopher M. Humes
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                                Adam P. Segal, Esq.
                                                                                                                                   Nevada Bar No. 6120
                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                                                                   Bryce C. Loveland, Esq.
                                                Las Vegas, NV 89106-4614




                                                                                 12                                                Nevada Bar No. 10132
                                                                                                                                   Christopher M. Humes, Esq.
                                                      702.382.2101




                                                                                 13                                                Nevada Bar No. 12782
                                                                                                                                   100 North City Parkway, Suite 1600
                                                                                 14                                                Las Vegas, Nevada 89106-4614
                                                                                 15                                                Attorneys for Plaintiff Nevada Resort Association-
                                                                                 16                                                International Alliance of Theatrical Stage
                                                                                                                                   Employees and Moving Picture Machine Operators
                                                                                 17                                                of the United States and Canada Local 720 Pension
                                                                                                                                   Trust
                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      19035194                                           6
